Citation Nr: 1131829	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-13 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than July 27, 2006, for the assignment of a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION


The Veteran served on active duty from September 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision in November 2006, of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, Puerto Rico, that that granted entitlement to TDIU, effective July 27, 2006.  The Veteran appealed for an earlier effective date.  

Since the issuance of the statement of the case in April 2008, additional evidence was associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issue.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied entitlement to TDIU.

2.  The appellant's claim for TDIU was received by the RO on July 27, 2006; in a November 2006 rating decision, the RO increased the Veteran's disability rating for a psychiatric disorder to 70 percent disabling, and TDIU was granted, effective July 27, 2006.

3.  The appellant did not become unemployable, due to the service-connected psychiatric disorder, prior to July 27, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 27, 2006, for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 4.16 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of TDIU.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Here VA satisfied the duty to notify by means of correspondence dated in August 2006, October 2007, and April 2010; and a rating decision in November 2006.  Those documents discussed specific evidence, particular legal requirements applicable to the claims herein decided, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the final adjudication in the April 2008 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran was afforded a VA examination in relation to his claim for entitlement to TDIU.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim, and therefore the error was harmless).  

Earlier Effective Date

The appellant requests an effective date prior to July 27, 2006, for the grant of entitlement to TDIU.  For the reasons that follow, the Board concludes that an earlier effective date is not warranted.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2010).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2010). Servello v. Derwinski, 3 Vet. App. 196 (1992).

Except as otherwise provided, the effective date of an award based on an original claim or a claim for an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  The effective date of an award of increased compensation shall be the earliest date at which it is ascertainable that an increase in disability has occurred, if the claim for an increased rating is received within one year from such date, otherwise the date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2010).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  VAOGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).  Claims for TDIU are subject to the same rules as claims for increased ratings when determining effective dates.

Determining whether the effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record to determine when an increase in disability was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1992).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating.  Otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2010).

Initially, the Board notes that if a decision by the RO is not appealed, the rating decision becomes final and the rating decision is not subject to revision on the same factual basis except by duly constituted appellate authorities or on the basis of clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105 (2010).

If a claimant wishes to reasonably raise clear and unmistakable error, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The appellant had brought a previous claim for TDIU.  The RO denied that claim in a November 2004 rating decision.  The Veteran was notified of the rating decision and of his appellate rights, but he did not appeal the decision.  Therefore, the rating decision became final based on the evidence of record.  38 U.S.C.A. § 7105(c) (West 2002).

Absent a specific allegation of clear and unmistakable error, the rating decision by the RO became final and is not subject to further review at this time based on the evidence then of record.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  There has been no allegation of CUE in the previous decision and therefore, that decision is final.

In light of the aforementioned law and regulations, the essential questions before the Board are when the claim for TDIU filed and when it was factually ascertainable that TDIU was warranted.

VA treatment records have been associated with the file from the period prior to July 27, 2006.  All VA treatment records are constructively before the adjudicator.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession).  The November 2004 rating decision has the effect of adjudicating all pending informal claims.  Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  Between November 2004, and July 2006, the appellant's VA treatment records showed ongoing psychiatric treatment, and treatment for substance abuse, and show that the Veteran continued to be unemployed, which was considered by the RO in November 2004.  The records do not show an allegation of unemployability as due to a service connected disability, and there was no hospitalization, or examination for the service-connected psychiatric disorder beyond the ordinary course of treatment.  The records do not show that the Veteran claimed an increased rating of unemployability benefits during that time.  As a result, the Board finds that those treatment records do not constitute informal claims under 38 C.F.R. § 3.157. Servello v. Derwinski, 3 Vet. App. 196 (1992); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Board finds therefore, that the date of claim for TDIU is July 27, 2006.  The remaining question for determining the appropriate effective date is whether the increase in disability was factually ascertainable in the year preceding July 27, 2006.  Hazan v. Gober, 10 Vet. App. 511 (1992).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2010).

Following the issuance of the November 2004 rating decision, the appellant was service connected for schizophrenia, undifferentiated type, rated as 50 percent disabling.  Effective July 27, 2006, the RO raised the disability rating of the psychiatric disorder to 70 percent.  The appellant did not appeal the effective date of the 70 percent rating.

Here, prior to July 27, 2006, the appellant's only service-connected disability was rated as 50 percent disabling.  After careful review of the evidence, the Board finds that an effective date earlier than of July 27, 2006 for TDIU, is not warranted because, although the appellant appears to have been unable to obtain or retain substantially gainful employment since 2003, the evidence does not show that inability manifested in the year prior to July 27, 2006, and he did not meet the schedular criteria for TDIU until July 27, 2006.  38 C.F.R. § 4.16(a) (2010).

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2010).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The appellant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2010).

Even under 38 C.F.R. § 4.16(b), to establish an earlier effective date, the evidence must show that the appellant had a factually ascertainable increase in disability in the year prior to July 27, 2006, that rendered him unemployable.  Harper v. Brown, 10 Vet. App. 125 (1997).

The Board has considered the appellant's medical records and cannot locate a factually ascertainable increase in service connected psychiatric disorder during the year prior to July 27, 2006.  The VA treatment records dated prior to July 27, 2006, show that the appellant was receiving regular treatment and follow-ups, without the notation of an increase in severity of the service-connected psychiatric disability.  The records also show that the Veteran had applied for Social Security Administration (SSA) disability benefits during this time.  While SSA benefits were initially denied, they were granted in August 2007, with an effective date of February 2007.  However, SSA benefits entitlement was based primarily on a back disorder, which is not service-connected, and may not be considered in determining the Veteran's eligibility to TDIU.  To the extent that SSA benefits were granted partly due to his psychiatric disorder, the Board notes that the criteria for obtaining disability benefits through the SSA are different than those for establishing entitlement to total disability compensation benefits through VA, with an entitlement program governed by different laws and regulations.  While SSA determinations regarding unemployability and disability may be relevant in VA disability determinations, they are not binding on VA.  Roberts v. Derwinski, 2 Vet. App. 387 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).  Furthermore, the effective date of the SSA benefits is after the effective date for TDIU.  The appellant's 70 percent rating for the Veteran's service-connected schizophrenia was granted based on an August 2006 VA examination report, which did not indicate an increase in disability prior to July 2006.  The Board finds no evidence of record of any factually ascertainable increase in the level of disability of service connected schizophrenia in the year prior to July 27, 2006.

Therefore, the Board finds that the effective date can be no earlier than the date of receipt of the claim for increase following a previous final denial.  38 C.F.R. § 3.400(o)(2), (q)(2) (2010).

The Board finds that an increase in the service-connected disability rendering the appellant unemployable was not factually ascertainable within the year prior to July 27, 2006.  38 C.F.R. § 3.400(o)(2), (q)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).  Therefore, an earlier effective date is not warranted because the appellant did not have a schedular rating that met the requirements for TDIU prior to July 27, 2006, and the evidence does not show a factually ascertainable increase in disability that met the criteria for increase within the one year period prior to that date.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than July 27, 2006, for the assignment of a total disability rating due to individual unemployability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


